J-S63005-15

NON-PRECEDENTIAL DECISION – SEE SUPERIOR COURT I.O.P 65.37

JOAN LICHTMAN,                          :   IN THE SUPERIOR COURT OF
                                        :        PENNSYLVANIA
                     Appellant          :
                                        :
            v.                          :
                                        :
MICHAEL S. BOMSTEIN, ESQ.,              :
                                        :
                     Appellee           :   No. 440 EDA 2015

                    Appeal from the Order January 7, 2015,
                 Court of Common Pleas, Philadelphia County,
              Civil Division at No. September Term, 2014 00259

BEFORE: DONOHUE, MUNDY and MUSMANNO, JJ.

MEMORANDUM BY DONOHUE, J.:                    FILED NOVEMBER 17, 2015

      Appellant, Joan Lichtman (“Lichtman”), appeals pro se from the order

entered on January 7, 2015 by the Court of Common Pleas, Philadelphia

County, dismissing her complaint with prejudice. For the reasons set forth

herein, we affirm.

      A brief summary of the factual and procedural history is as follows.

Since 2001, Rittenhouse Plaza, Inc. (“Rittenhouse”) and Lichtman have been

engaged in various lawsuits regarding Lichtman’s nonpayment of rent for her

cooperative apartment in Philadelphia. In 2007, Rittenhouse initiated a civil

action to evict Lichtman. On May 8, 2009, the trial court entered judgment

against Lichtman, ordering a monetary award to Rittenhouse as well as the

right to gain possession of the apartment.     For several years thereafter,
J-S63005-15


Lichtman unsuccessfully filed several motions and appeals in an attempt to

postpone and set aside the sheriff’s sale of the apartment.

      On August 31, 2014, Lichtman filed a pro se writ of summons against

Appellee Michael Bomstein, Esq. (“Attorney Bomstein”) and a motion to

proceed in forma pauperis. Lichtman filed a complaint on October 30, 2014,

seeking relief in the form of damages from and disbarment and incarceration

of Attorney Bomstein.     In her complaint, Lichtman alleged that Attorney

Bomstein, who assisted or represented Lichtman in some capacity during the

eviction proceedings, “undermined judicial machinery and interfered with the

administration of justice, while aiding, abetting, and perpetrating the

commission of crimes by public officials and private attorneys.” Lichtman’s

Complaint, 10/23/14, at 1.        Lichtman alleged that Attorney Bomstein

violated the Rules of Professional Conduct by failing to report crimes

committed by other attorneys and/or judges during the eviction proceedings.

Specifically, Lichtman alleged that the Philadelphia Sheriff illegally seized her

home, that Philadelphia judges buried criminal evidence, and that opposing

counsel, Jon Sirlin, Esq. (“Attorney Sirlin”), committed perjury and fraud.

Lichtman alleged that Attorney Bomstein had knowledge of these crimes and

remained silent instead of reporting the crimes to relevant authorities.

      On December 2, 2014, Attorney Bomstein filed preliminary objections

in the nature of a demurrer averring that Lichtman failed to plead a

cognizable cause of action. On January 6, 2015, the trial court entered an



                                      -2-
J-S63005-15


order sustaining Attorney Bomstein’s preliminary objections and dismissing

the case with prejudice.    Pa.R.C.P. 1028(a)(4).     Lichtman timely filed a

notice of appeal on February 3, 2015, raising the following issues for our

review:

           I. Did the trial court abuse [its] discretion and/or
           make error(s) of law, act in the absence of
           jurisdiction; act outside the scope of judicial
           authority; aid, abet, or commit crimes against
           [Lichtman]; retaliate against [Lichtman]; act with
           bias, malice, ill-will; violate the Rules of Professional
           Conduct and/or the Canons of Judicial Conduct, when
           a trial judge suddenly injecting himself into a case, in
           which, Supervising Judge failed to make a pauper
           petition decision, so as to manipulate judicial
           machinery in order to protect members of the
           Pennsylvania Bar, et al., from prosecution,
           disbarment, and/or incarceration: i.e., by the trial
           court’s blocking service of original process, denying
           due process, locking an adjudicated pauper-Plaintiff
           out of the courts, aiding and abetting public
           servants’ commission of crimes, including unlawful
           seizure and theft of [Lichtman’s] home, assets,
           moneys, and property; and, thereby, interfere in the
           administration of justice; alter the outcome of a
           case; and/or endanger the welfare and survival of an
           innocent, unrepresented, adjudicated pauper, while
           willfully leaving an innocent, but designated, crime
           victim, homeless and destitute in Philadelphia
           streets, literally, to die?

           II.   Did [Attorney Bomstein] fail/refuse to make
           mandatory reports, required by the Rules of
           Professional Conduct, and/or aid, abet, and commit
           crimes, in violation of Philadelphia and Pennsylvania
           statutes, to protect colleagues, while illegally
           remaining     silent,   and    thereby,   deliberately
           endangering the welfare and life of an innocent,
           crime victim?




                                     -3-
J-S63005-15


Lichtman’s Brief at 1.

      In reviewing this appeal, we are mindful that “[o]ur standard of review

of an order of the trial court overruling or granting preliminary objections is

to determine whether the trial court committed an error of law.            The

appellate court must apply the same standard as the trial court[,]” which

this Court has defined as follows:

            Preliminary objections in the nature of a demurrer
            test the legal sufficiency of the complaint. When
            considering preliminary objections, all material facts
            set forth in the challenged pleadings are admitted as
            true, as well as all inferences reasonably deducible
            therefrom. Preliminary objections which seek the
            dismissal of a cause of action should be sustained
            only in cases in which it is clear and free from doubt
            that the pleader will be unable to prove facts legally
            sufficient to establish the right to relief. If any doubt
            exists as to whether a demurrer should be sustained,
            it should be resolved in favor of overruling the
            preliminary objections.

Estate of Denmark ex rel. Hurst v. Williams, 117 A.3d 300, 305 (Pa.

Super. 2015) (citations omitted).

      In her appellate brief, Lichtman combines the discussion of her two

claims of error into one argument. Lichtman’s Brief at 7. Lichtman devotes

several pages of her brief to complaints regarding actions taken by Attorney

Sirlin during the prior eviction proceedings, as well as actions taken by

opposing counsel in an unrelated lawsuit. See id. at 7-11. Lichtman asserts

that Attorney Bomstein “knew or should have known” that Attorney Sirlin

perjured the eviction complaints that he filed against her and that Attorney



                                      -4-
J-S63005-15


Bomstein aided and abetted Attorney Sirlin’s crimes by not reporting it and

by assisting in the eviction proceedings.      Id. at 10-11.   In support of her

claims below and on appeal, Lichtman contends only that Attorney Bomstein

violated the Rules of Professional Conduct by ignoring his obligation to report

Attorney Sirlin’s crimes. Id. at 10-12.

      Lichtman’s reliance on the Rules of Professional Conduct as the basis

for obtaining relief from Attorney Bomstein is unavailing.           This Court

previously held that a violation of the Rules of Professional Conduct is not an

independent basis for civil liability:

                 The Pennsylvania Supreme Court adopted the
             Rules of Professional Conduct and the Rules of
             Disciplinary Enforcement in order to exercise its
             exclusive constitutional authority to regulate and
             supervise the conduct of the attorneys who are its
             officers. The Supreme Court has held that the Rules
             of Professional Conduct do not have the effect of
             substantive law but, instead, are to be employed in
             disciplinary proceedings. The Preamble to the Rules
             state that:

              Failure to comply with an obligation or prohibition
              imposed by a Rule is a basis for invoking the
              disciplinary process …

              Violation of a Rule should not give rise to a
              cause of action nor should it create any
              presumption that a legal duty has been
              breached.      The Rules are designed to
              provide a structure for regulating conduct
              through disciplinary agencies. They are not
              designed to be a basis for civil liability.
              Furthermore, the purpose of the Rules can be
              subverted when they are invoked by opposing
              parties as procedural weapons. The fact that a



                                         -5-
J-S63005-15


               Rule is a just basis for a lawyer’s self-
               assessment, or for sanctioning a lawyer under
               the administration of a disciplinary authority, it
               does not imply that an antagonist in a collateral
               proceeding or transaction has standing to enforce
               the Rule. Accordingly, nothing in the Rules
               should     be deemed to          augment      any
               substantive legal duty of lawyers or the
               extra-disciplinary consequences of violating such
               a duty.

              Pa.P.R.C., Preamble (emphasis added).

Smith v. Morrison, 47 A.3d 131, 135 (Pa. Super. 2012) (internal quotation

and citation omitted). Given the foregoing, we conclude that Lichtman failed

to set forth a cause of action for Attorney Bomstein’s failure to report the

alleged   crimes   committed      by   Attorney   Sirlin   during   the   underlying

proceedings.

     Lichtman also asserts that Attorney Bomstein and the trial court

violated sections 9-1603 through 9-1606 of the Philadelphia Code, which

prohibit “unlawful self-help eviction actions.” Lichtman’s Brief at 12-13. The

Philadelphia Code defines self-help eviction practices as “actions by a

landlord or landlords’ agents taken without legal process to dispossess or

attempt to dispossess a tenant from a dwelling unit or engaging or

threatening to engage in any other conduct which prevents or is intended to

prevent   a    tenant(s)   from    lawfully   occupying     their   dwelling   unit.”

Philadelphia Code § 9-1602(1)(a). Lichtman’s argument fails, however, as

she admits, and the record reflects, that her eviction was secured through a




                                        -6-
J-S63005-15


lengthy legal process that included a judgment of possession entered by the

Court of Common Pleas.      See Philadelphia Code § 9-1603 (“The requisite,

legal process for lawful eviction must consist of execution of a judgment of

possession entered by a court of competent jurisdiction in accordance with

State law.”). Thus, there is no support for her claim that Attorney Bomstein

and Judge Bernstein participated in any self-help eviction practices.

      We therefore conclude that Lichtman failed to set forth a cause of

action against Attorney Bomstein. “Where the complaint fails to set forth a

valid cause of action, a preliminary objection in the nature of a demurrer is

properly sustained.”    Lerner v. Lerner, 954 A.2d 1229, 1235 (Pa. Super.

2008) (citing McArdle v. Tronetti, 627 A.2d 1219, 1221 (Pa. Super. 1993),

appeal denied, 641 A.2d 587 (Pa. 1994)). Accordingly, we do not discern of

any error by the trial court and conclude that the trial court properly

dismissed Lichtman’s complaint under Rule 1028(a)(4).

      Order affirmed.

Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary

Date: 11/17/2015




                                     -7-